Citation Nr: 0832908	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: New Jersey Department of Military and 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1994 to November 2001.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Newark, New 
Jersey which denied the veteran's claim for entitlement to 
service connection for PTSD.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Hartford, Connecticut in July 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's currently diagnosed PTSD is at least as likely as 
not related to service. 


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).  In light of the favorable decision for the 
veteran in this case, any error in the timing or content of 
VCAA notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

Analysis

The veteran seeks service connection for PTSD which he 
contends is a result of combat service while stationed in 
Kosovo.  See March 2005 substantive appeal.

At the outset of this discussion, the Board notes that this 
case is unusual in that an analysis of a claim of service 
connection for PTSD often focuses solely on whether the 
claimant has a verified in-service stressor that is related 
to a current diagnosis of PTSD.  Such analysis is in 
compliance from the provisions of 38 C.F.R. § 3.304(f) 
(2007), which provide that the establishment of service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.

However, unlike in many cases involving claims for PTSD, 
there is evidence in this case suggesting that symptomatology 
related to the claimed PTSD may have actually manifested 
while on active duty.  Specifically, the record reflects that 
the veteran was actually treated for anxiety on two occasions 
in service, and that he was later diagnosed with panic 
disorder and adjustment disorder with depressed and anxious 
mood.  There is also competent medical evidence in the form 
of a VA psychiatrist's opinion indicating that these in-
service findings are at least as likely as not related to the 
veteran's current diagnosis of PTSD.

Thus, notwithstanding the issue of whether the veteran served 
in combat or has a verified stressor, this case must include 
consideration of whether or not the veteran's current 
psychiatric disability (most commonly diagnosed as PTSD) 
actually had its onset while on active duty.  In essence, the 
Board must consider the question of whether a grant is 
warranted under 38 U.S.C.A. § 1110, which provides more 
generally that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, 
even if the Board also finds that the specific requirements 
of 38 C.F.R. § 3.304(f) are not met.

In this regard, the Board reiterates that there are numerous 
diagnoses of record of PTSD, to include that of a VA 
physician who examined the veteran in September 2003. 

With respect to the matter of in-service disease or injury, 
the Board acknowledges that there is no indication in the 
service records that the veteran was awarded a medal 
indicative of combat.  It must be emphasized that the veteran 
presence in Kosovo, by itself, does not establish that he 
participated in "combat with the enemy."  Since there is no 
evidence that the veteran engaged in combat other than his 
own reports, the Board finds that there must be credible 
supporting evidence of the claimed in-service stressors so as 
to satisfy the requirements of 38 C.F.R. § 3.304(f).

However, as noted above, the veteran was diagnosed with 
anxiety on two separate occasions in January 1997.  The Board 
also notes that veteran was diagnosed with panic disorder and 
adjustment disorder with depressed and anxious mood in 
February 1998.  The Board notes that the veteran underwent a 
VA mental disorders examination in September 2003 to 
determine whether he had PTSD related to his military 
service.  In the report of that examination, the VA physician 
noted an Axis 1 diagnosis of PTSD based on the veteran's 
reports of various experiences in Kosovo.  

Certainly, the Board is cognizant that the instance of mental 
health treatment specified above occurred prior to the 
veteran serving in Kosovo.  Significantly, however, the 
claims file was returned to that physician in June 2006, and 
she was asked by the RO to consider whether or not the 
veteran's in-service mental health treatment was related to 
the current diagnosis of PTSD.  In response, the VA physician 
indicated that she had reviewed the claims file, which 
documented that he was treated for anxiety and panic disorder 
in service.  She offered the opinion that it was at least as 
likely as not that these conditions are related to his 
current diagnosis of PTSD.

The Board is cognizant that the criteria for PTSD as defined 
by the American Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV, provides that such 
disorder occurs in response to a traumatic event, and that, 
as noted, the treatment related by the examiner to the 
current disability occurred prior to the veteran's reported 
in-service stressor.  However, both PTSD and the disorders 
noted in service all constitute "anxiety disorders" in some 
form, as defined by that manual.  Furthermore, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions, and must rely on competent medical 
evidence.  In this case, a competent health care provider 
clearly felt that the symptoms experienced in service bore a 
relationship to the current diagnosis of PTSD, and there is 
no contrary medical evidence of record.  

Consequently, under the unusual circumstances of this case, 
the Board finds that the evidence is at least in equipoise as 
to whether or not the veteran's current psychiatric disorder, 
which has been diagnosed as PTSD, manifested while he was on 
active duty.  38 U.S.C.A. § 1110.  Therefore, the Board 
concludes that service connection for PTSD is warranted and 
the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


